Mr. Justice McAllister delivered the opinion of the Court: The points relied upon for reversal are none of them tenable. The errors assigned upon the denial of motion for a new trial, and giving instructions for defendant, are both answered by the fact that the bill of exceptions does not purport to contain all the evidence. Ill. Cent. R. R. v. Garish, 39 Ill. 370; McPherson v. Nelson, 44 Ill. 124; Miner v. Phillips, 42 Ill. 123. So, also, was the motion to suppress the deposition of Morse properly oxmrruled. The ground of it was an alleged want of notice of suing out the commission. It appears the attorney for plaintiff xvas absent at the national capital at the time. Notice was inclosed in an envelop, directed, and sent to him at the place where he kept his office, by mail. It was received there, an admission of service indorsed upon it, and returned to defendant’s attorney, who acted upon the belief that the admission was signed by authority of plaintiff’s attorney; and the preponderance of the evidence is, that it was signed by the son and law partner of the attorney. This fact, and the late period of making the motion to suppress, were sufficient reasons for overruling the motion. Finding no error in the record, the judgment of the court below is affirmed. Judgment affirmed.